OTT, Judge.
This was an action against an insurance broker for negligently failing to cover ap-pellee’s truck with collision insurance. The parties stipulated that the truck had been damaged in an accident in the sum of $10,-025, but the jury inexplicably brought in a verdict for $20,000.
When parties to the lawsuit stipulate to the amount of damages, any contrary finding by the trier of fact must be conformed to the stipulation.
In the same vein, we reject Utica’s hindsight argument that the judgment against it was error because it became a party to this suit only by virtue of a third-party complaint by an original defendant who was dismissed from the case during the trial. Counsel for Utica later stipulated that his client was in the case for the purpose of paying, under an errors and omissions policy, any judgment rendered against *466its assured, the broker. That stipulation is binding, and it is too late for Utica to try to withdraw from it.
The judgment is reduced to $10,025 and, as amended, affirmed.
HOBSON, Acting C.J., and RYDER, J., concur.